DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nat McQueen on February 16, 2021.

The application has been amended as follows: 

1. (Currently Amended) An indexable drilling tool, comprising:
a cutting insert having a top surface, an oppositely positioned bottom surface, and a peripheral side surface connecting the top and bottom surfaces; and
a body that has a cylindrical shape, has a chip discharge groove in an outer circumference thereof, and has, at a distal end thereof, a tip seat where the cutting insert is exchangeably placed 
among groove walls constituting the chip discharge groove, a first groove wall facing in a direction opposite to a rotating direction of the body has, at a distal end thereof, a bulging portion that protrudes so as to cover a part of a top surface of the cutting insert; and
a maximum value of a size of a gap between the bulging portion and the top surface of the cutting insert is smaller than a height of a wall constituting the tip seat, wherein
the cutting tool has only one tip seat and only one cutting insert,
[[a]]the peripheral side surface of the cutting insert has a first side surface and an oppositely positioned second side surface, the first side surface extending between two connecting side surfaces respectively connecting the first side surface to the second side surface, the first side surface comprises
a clearance surface intersecting a cutting edge, and
a contact surface that contacts the wall constituting the tip seat, the contact surface extending partially along a length of the first side surface, the length of the first side surface being defined between the two connecting faces,
when seen in a cross-section perpendicular to [[a]]the cutting edge , from each of the cutting edge and the clearance surface, toward a center of the cutting insert, and
the contact surface is formed at a position relatively closer to the[[a]] bottom surface than the clearance surface

3. (Currently Amended) The indexable drilling tool according to claim 1, wherein when the cutting insert is seen from a direction opposed to the top surface, a ridge line has a plurality of steps

4. (Currently Amended) The indexable drilling tool according to claim 2, wherein when the cutting insert is seen from a direction opposed to the top surface, a ridge line has a plurality of steps

Allowable Subject Matter
Claims 1-8 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Saji (US Pub. No. 2011/0293381 A1), discloses a cutting insert having a retreated contact surface but the retreated surface is not disclosed or suggested with reason for providing the contact surface being retreated/recessed from the clearance surface and extending only partially along the length of the first side surface per present claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722